Citation Nr: 1030755	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-25 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a compensable rating for a service-connected 
dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1978 to August 
1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the above claims.

The issue of entitlement to a compensable rating for service-
connected dysthymic disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's currently diagnosed sleep apnea began during his 
active military service. 


CONCLUSION OF LAW

Sleep apnea was incurred during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a) (2009).  In this decision, the Board grants service 
connection for sleep apnea.  This award represents a complete 
grant of the benefits sought on appeal.  Thus, any deficiency in 
VA's compliance is deemed to be harmless error, and any further 
discussion of VA's responsibilities is not necessary.

The Veteran contends that he is entitled to service connection 
for sleep apnea because he began experiencing symptoms of sleep 
apnea during service and was subsequently diagnosed with sleep 
apnea shortly after discharge from active service. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that a disease 
was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish direct service connection, the Veteran must 
show:  (1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  38 C.F.R. § 3.303(a); 
Baldwin v. West, 13 Vet. App. 1 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of the evidence.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  While the Board is not free to ignore the 
opinion of a treating physician, it is free to discount the 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 
Vet. App. 97, 101 (1992). 

The Veteran was provided with a VA examination in April 2005.  
The examiner, under the heading "diagnosis," found that the 
Veteran's sleep apnea symptoms began in the military and that he 
was diagnosed with sleep apnea in July 2001.  The examiner also 
provided the opinion that there was "[n]o relation to his 
military service" and that, instead, the Veteran's sleep apnea 
is "related to his obesity."  However, while the examiner gave 
the opinion that the Veteran's diagnosed sleep apnea was not 
related to his military service, no finding of causation is 
necessary where a physician relates the current condition to the 
period of service.  See 
38 C.F.R. § 3.303(d).  Here, although the examiner opined that 
the Veteran's sleep apnea was proximately caused by his weight 
gain, the examiner also determined that the Veteran's sleep apnea 
began while he was in the military.  Therefore, the Board finds 
that the Veteran's sleep apnea was incurred during his period of 
active service.    

Therefore, as the Veteran has a current diagnosis of sleep apnea 
and the competent medical evidence of record shows that the 
Veteran's sleep apnea was incurred in service, the Board resolves 
any doubt in favor of the Veteran and concludes that service 
connected for sleep apnea is warranted.  38 U.S.C. § 5107; 38 
C.F.R. 
§§ 3.102, 3.303(d).  


ORDER

Service connection for sleep apnea is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

The Veteran contends that he is entitled to a compensable rating 
for his service-connected dysthymic disorder.  He also asserts 
that his VA examination did not accurately reflect the severity 
of his symptoms and asks that the current severity of his 
symptoms be reevaluated.  The Veteran's representative also 
asserts that the Veteran is entitled to a new VA examination, as 
the most recent examination was conducted in May 2005, more than 
5 years ago.  Accordingly, a remand is warranted for a new VA 
examination in order to assess the current severity of the 
Veteran's service-connected dysthymic disorder.  

Additionally, the Veteran was sent VCAA letters in January 2005 
and March 2006.  The January 2005 letter, instead of addressing 
the issue of entitlement to an increased rating, informed the 
Veteran of the evidence needed to substantiate a claim for 
service connection for a mental disorder.  The March 2006 letter 
provided notice of what evidence is required to establish a 
disability rating and an effective date for an award of benefits 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See also 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  However, 
neither of these letters provided the Veteran with notice of what 
evidence is needed to substantiate a claim for an increased 
rating for his service-connected dysthymic disorder.  On remand, 
the Veteran should be provided with appropriate notice.  See 
38 U.S.C. § 5103; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Lastly, an effort should be also be made to obtain any additional 
VA treatment records for the Veteran showing treatment for a 
psychiatric disorder, dated since September 2004.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased rating for a 
dysthymic disorder; (2) the information 
and evidence that VA will seek to obtain 
on his behalf; and (3) the information or 
evidence that he is expected to provide.  
A copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
pertaining to a psychiatric disorder from 
the VA Medical Center in Birmingham, 
Alabama, dated since September 2004.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies are to be conducted. 
 
Following examination of the Veteran, the 
examiner should identify what symptoms, if 
any, the Veteran currently manifests or 
has manifested in the recent past that are 
specifically attributable to his service-
connected dysthymic disorder.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
Veteran's dysthymic disorder on his social 
and occupational adaptability.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
Veteran's dysthymic disorder consistent 
with the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM- IV) 
and explain the significance of the score. 

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

4.  After completion of the above, review 
the examination report.  If the requested 
examination does not include adequate 
responses to the specific opinion(s) 
requested, the report must be returned for 
corrective action.

5.  Finally, readjudicate the Veteran's 
claim on appeal.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


